Rule nisi was issued requiring W.F. Blanton as County Judge of Dade County and Lindsey Hopkins to show cause why the said W.F. Blanton as County Judge should not be prohibited to exercise jurisdiction and render a judgment in the case of Lindsey Hopkins v. L.A. Walters, which was a suit instituted in the County Judge's Court of Dade County, Florida, in summary proceedings involving unlawful detainer.
The Respondents have filed demurrer to the suggestion for writ of prohibition. It is not made to appear by the said petition or suggestion for writ of prohibition that W.F. Blanton as County Judge of Dade County, Florida, is without jurisdiction to hear and determine the issues involved, nor has it been made to appear that he has exceeded or is about to exceed his jurisdiction in that regard. *Page 429 
The demurrer is sustained.
The rule nisi is discharged.
So ordered.
WHITFIELD, C.J., and ELLIS, TERREL, BROWN, BUFORD, and DAVIS, J.J., concur.